DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 05/15/2020.
Claims 1-27 have been canceled. Claims 28-29 have been added. 
Claims 28-29 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is directed to an apparatus, i.e., a wireless device. But the claim recites no no physical structure to perform specific functional steps as required in the claim for enabling QoS to a bi-directional communication flow in a wireless communications network.  The concept of a wireless device is broad.  One of ordinary skill in the art would not be able to recognize what kind of special wireless devices are being considered as having a suitable physical structure or required performance to perform the special tasks in a IPsec protected communication network as required in the claim,  for Example, to be capable of supporting IPsec protocols and associated processing performance. Thus, the missing description of a required physical structure in the claim renders the claim indefinite. 
The Examiner suggests at least some of major physical processing modules as shown in FIG. 5  be recited in the claim.     

Allowable Subject Matter
Claims 28 is allowed.

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 28 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest of render obvious the claim limitations “obtaining by querying a local database in the wireless device, a UL SPI for a corresponding IPsec SA used in the UL direction for the UL data packets of the IPsec protected communication using the DL SPI and the fact that the bi-directional communication is an IPsec protected communication, where the UL SPI shall be used instead of the DL SPI for the UL data packets” in combination with rest of claim limitations of Claim 28.
GIARETTA (US 2012/0263041) is considered the closest art reference in Examiner’s search. GIARETTA discloses a wireless communication system 100 as illustrated in FIG. 1 (see [0060]-[0062] for detailed system descriptions). More particularly,  GIARETTA discloses a method performed by a wireless device for enabling reflective Quality-of-Service, QoS, to a bi-directional communications flow in a wireless communications network (see FIG. 5, bi-directional IPsec tunnel 515, [0014], “QoS marker … in establishing the cipher tunnel”, FIG. 14, received DL traffic classification and QoS maker used for UL flow/filter, i.e., reflective QoS applied; see also [0099], “The QoS marker may comprise an SPI value”), the method comprising: receiving a downlink, DL, data packet of the bi-directional communications flow indicating that reflective QoS is to be applied and comprising a DL Security Parameter Index, SPI, for an IPsec Security Association, SA, used in the DL direction, where the type of bi-directional communications flow is an IPsec protected communication (see FIG. 13, step 1310, [0098], “the UE 610 receives traffic classification information and/or associated QoS marking information”); determining to create a new Packet Filter Set of a reflective QoS rule for corresponding uplink, UL, data packets of the IPsec communication (see FIG. 14, [0101], “at block 1420, traffic classification information and associated QoS marker information may be sent to a terminal or UE. The information may be for a first uplink traffic flow and a second uplink traffic flow based upon the received information”, see also [0102]). However, GIARETTA fails to disclose obtaining by querying a local database in the wireless device, a UL SPI for a corresponding IPsec SA used in the UL direction for the UL data packets of the IPsec protected communication using the DL SPI and the fact that the bi-directional communication is an IPsec protected communication, where the UL SPI shall be used instead of the DL SPI for the UL data packets. In GIARETA, the terminal directly received QoS maker(s) from a PDN GW or ePDG via a Gx interface, a S9 interface, a Rx interface and/or a Gxx interface to the BNG (see [0057]).
Use of an external database for storing SPI for establishing IPsec communications with a terminal, end-device or client is found, such as, BUSH (US 2019/0312773, see FIG. 9 and [0078]), RODGERS (US 2010/0268935, see FIGS. 1-2, [0053]), and REVITAL (US 7995603, see FIG. 3 and associated paragraphs). However, in contrast to GIARETA, to implement a local database on a terminal device requires a redesign of functionalities of a wireless network system, for example, signaling of security associations for IPsec communications. Thus one of ordinary skill in the art would not find it obvious to modify GIARETA, based on an external database structure.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RUIHUA . ZHANG
Examiner
Art Unit 2416



/RUIHUA ZHANG/Primary Examiner, Art Unit 2416